Citation Nr: 0414347	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  98-17 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a conversion disorder 
with anxiety features, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
This matter is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The March 2002 VA examination report reflects that the 
veteran received treatment from the VA mental health clinic.  
Recent records obtained are the veteran's primary care and 
social work notes, not his mental health clinic notes.  These 
records should be obtained prior to appellate review of the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2003).  
Furthermore, the veteran has indicated that his service-
connected psychiatric condition interfered with his previous 
employment.  A Request for Employment Information in 
Connection with Claim for Disability Benefits has not been 
sent to his prior employer.  38 C.F.R. § 3.159(c)(1) (2003).  
Finally, the Board notes that the veteran's last VA 
examination occurred in March 2002 and, as such, scheduling 
the veteran for another examination would be appropriate 
while this matter is in remand status.  38 C.F.R. 
§ 3.159(c)(4) (2003).

In light of the foregoing, this case is REMANDED for the 
following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  Obtain the veteran's mental health 
clinic notes from the VA medical facility 
located in San Juan, Puerto Rico, from 
1999 to the present.

3.  After obtaining any necessary release 
form, make reasonable efforts to obtain a 
completed request for employment 
information from the veteran's previous 
employer.

4.   Schedule the veteran for a VA mental 
disorders examination to determine the 
current nature and extent of the 
veteran's service-connected conversion 
disorder with anxiety features.  If 
possible, the examiner should assign a 
numerical code under the Global 
Assessment of Functioning that reflects 
only his service-connected psychiatric 
condition.  The examiner should also 
offer an opinion addressing the relative 
degree of industrial impairment resulting 
from the veteran's conversion disorder, 
to include what types of employment 
activities would be limited due solely to 
the veteran's service-connected 
conversion disorder, exclusive of any 
other physical or nonservice-connected 
psychiatric impairment.  The examiner 
should also describe how the symptoms of 
the veteran's conversion disorder affect 
his social capacity, including his 
ability to establish and maintain 
effective work and social relationships.  
A complete rationale for all opinions 
offered should be provided.  Send the 
claims folder to the examiner for review.

5.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since November 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



